                        Case7:21-mj-03591-UA ^eymeftH^--Rted~e^7^3~~Pag^-TTfr^-

                                                                                                    Southern District
Federal Defenders                                                                    300 Quarropas Street, Room 260

OF NEW YORK/ INC.                                                                      White Plains, N,Y. 10601-4150
                                                                              Tel: (914) 428-7124 Fax: (914) 997-6872



David E, Patton                                                                                        ?Susanne Brody
                                                                                                       Witorney-m-Chiirge
 Executive Director
                                                                                                           White Plains
and Attorney-in'Chief




                 July 13,2021

                 BY ECF, EMAIL, AND MAIL
                 The Honorable Paul B. Davison
                 United States Magistrate Judge
                 Southern District of New York
                 300 Quarropas Street
                 White Plains, New York 10601

                                              Re: United States v. Dimas Ramirez
                                                      2lMag.3591(UA)

                 Dear Magistrate Judge Davison;

               This letter is written on behalf of Mr. Dimas Ramirez and respectfully requests that this
        Court ETiodify the conditions of his bail which required that he not live at home with his children,
        This condition was initially imposed because of a Rockiand County Department of Social
        Services Child Protection Services investigation, This investigation was a result of his instant
        charges for child pornography. Rockland has finished the investigation and closed the case.
        Therefore, there is no longer a "stay away" Order in place. I have discussed this with Leo Barrios,
        U.S.P.T.O. and Marcia Cohen, A.U.S.A. nejther p^whpiTi_object§. to the request that he b^
         iermittejilojHQY^h^^^with his family. The remainder of the bail markings will remain in gla^
        including the electronic monitgrmg^

                 We thank the Court in advance'for your kind consideration of this request.



                 Respectfully submitted,

                      /s/

                 Susannc Brody
                                                                       Hon/Paul E, Davlson, U.S.MJ"
                 ec: Marcia Sue Cohen, A.U.S.A.

                        Leo Barrios, U.S.P.T.O.


                        Mr. Dimas Ramirez
